Judgment, Supreme Court, New York County (James Leif, J., at suppression motion; Mary McGowan Davis, J., at trial and sentence), rendered on September 20, 1993, convicting defendant, following a jury trial, of two counts of promoting gambling in the first degree and one count of possession of gambling records in the first degree and sentencing him, as a predicate felon, to three concurrent terms of 2 to 4 years, unanimously affirmed.
The court appropriately rejected defendant’s claim pursuant to Batson v Kentucky (476 US 79) that he was deprived of a fair trial as a result of the People’s use of their peremptory challenges. Defendant, a white man, relies on the fact that the prosecution excused six African-Americans from the jury. The trial court, which conducted a hearing with respect to this matter, properly concluded that there was no indication of a pattern of racially-motivated exclusion of African-Americans. Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.